Citation Nr: 0725850	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-29 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to June 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is of record.  At the hearing the 
veteran was granted a ninety day abeyance period for 
submission of additional evidence.  In June 2007, the Board 
received additional evidence with a waiver of RO initial 
consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

Service medical records (SMRs) show the veteran was seen and 
treated for a left eye injury in September 1976.  It was 
noted that he had a depressed inferior orbital ridge.  A 
fracture of the orbit was diagnosed.  The veteran was again 
seen and treated for left eye complaints in June 1977.  He 
reported foggy vision, watery eye and pain with sun exposure.  
The left eye was noted to be red and inflamed.  
Conjunctivitis was diagnosed.  Postservice records include a 
January 2007 record which notes a history of left eye orbital 
trauma.  The impression (in pertinent part, was left eye 
orbital trauma and equivocal optic neuropathy of the left 
eye.  It was recommended that a Humphrey visual field (HVF) 
be preformed to help rule out optic neuropathy.  The examiner 
stated if the test showed defects, such disorder was most 
likely traumatic in etiology.  

The veteran has not been afforded a VA examination to 
determine the nature and likely etiology of his current left 
eye disability.  An examination/opinion is necessary if the 
evidence of record:  (A)  contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B)  establishes that 
the veteran suffered an event, injury or disease in service; 
(C)  indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D)  
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  That is the situation here.  Consequently, a 
VA examination for an advisory medical opinion is necessary.

Furthermore, during the May 2007 hearing, the veteran 
identified private (School of Optometry) records that do not 
appear to be associated with the claims file.  They should be 
secured (along with any additional records that remain 
outstanding).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the veteran was not 
notified of the criteria for establishing disability ratings 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have an opportunity to correct 
such notice deficiency. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
regarding disability ratings and effective 
dates of awards as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  

2.  The RO should ask the veteran to 
identify (and provide any releases 
necessary to secure records from) all VA 
and non-VA providers who have treated him 
for left eye disability since September 
2006.  The RO should secure copies of all 
records not already associated with the 
claims file.
3.  The RO should then arrange for an 
ophthalmological evaluation of the veteran 
to ascertain the existence, nature, and 
likely etiology of any current left eye 
disability.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, specifically noting 
service medical records which report 
treatment for a left eye injury, and the 
January 2007 record suggesting HFV studies 
and that any optical neuropathy found 
would be trauma-related.  Any indicated 
tests/studies should be completed.  The 
examiner should provide an opinion as to 
whether the veteran at least as likely as 
not (i.e., a 50% or better probability) 
has current eye disability (and 
specifically optic neuropathy) related to 
his service/eye trauma therein.  The 
examiner must explain rationale for all 
opinions given.

4.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

